UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 N. Main Street Moorefield, West Virginia 26836 (Address of principalexecutive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the registrant: (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K [§229.405 of this chapter] is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer oAccelerated filer þ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The aggregate market value of the voting stock held by non-affiliates of the Registrant at June 30, 2006, was approximately $121,222,000. The number of shares of the Registrant’s Common Stock outstanding on March 6, 2007, was 7,084,980. (Registrant has assumed that all of its executive officers and directors are affiliates. Such assumption shall not be deemed to be conclusive for any other purpose.) Documents Incorporated by Reference The following lists the documents which are incorporated by reference in the Annual Report Form 10-K/A, and the Parts and Items of the Form 10-K/A into which the documents are incorporated. Document Part of Form 10-K/A into which document is incorporated Portions of the Registrant’s2006 Annual Report to Shareholders Part I - Items 1, 2, 3, 5, and 9A Part II - Items 6, 7, 7A, and 8 Portions of the Registrant’s Proxy Statement for the Annual Meeting of Shareholders to be held May 17, 2007 Part III - Items 10, 11, 12, 13, and 14 1 EXPLANATORY NOTE Summit Financial Group, Inc. (“Company” or “Summit”) is filing this amendment to its Annual Report on From 10-K for the year ended December 31, 2006 to amend and restate financial statements and other financial information filed with the Securities and Exchange Commission (“SEC”).This amendment is being filed to correct errors in the originally filed Annual Report on Form 10-K related to the Company’s derivative accounting under Statement of Financial Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, welearned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. See Note 1, Restatement, in the Notes to Consolidated Financial Statements for a summary of the effects of this restatement. We have also updated information relative to material subsequent events and legal matters in Notes 15 and 21 of the Notes to Consolidated Financial Statements to reflect the current status of such items through the filing date of this Form 10-K/A. 2 SUMMIT FINANCIAL GROUP, INC Form 10-K/A Index Page PART I. Item 1.Business 4-10 Item 1A.Risk Factors 11 Item 1B.Unresolved Staff Comments 12 Item 2.Properties 12 Item 3.Legal Proceedings 13 Item 4.Submission of Matters to a Vote of Shareholders 13 PART II. Item 5.Market for Registrant's Common Equity, Related Shareholder Matters, and Issuer Purchase of Equity Securities 14-15 Item 6.Selected Financial Data 15 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operation 15 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 16 Item 8.Financial Statements and Supplementary Data 16 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A.Controls and Procedures 16 Item 9B.Other Information 16 PART III. Item 10.Directors, Executive Officers, and Corporate Governance 17 Item 11.Executive Compensation 17 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 17 Item 13.Certain Relationships and Related Transactions and Director Independence 17 Item 14.Principal Accounting Fees and Services 17 PART IV. Item 15.Exhibits, Financial Statement Schedules 18-19 SIGNATURES 20 3 FORWARD LOOKING INFORMATION This filing contains certain forward looking statements (as defined in the Private Securities Litigation Act of 1995), which reflect our beliefs and expectations based on information currently available. These forward looking statements are inherently subject to significant risks and uncertainties, including changes in general economic and financial market conditions, our ability to effectively carry out our business plans and changes in regulatory or legislative requirements. Other factors that could cause or contribute to such differences are changes in competitive conditions and continuing consolidation in the financial services industry. Although we believe the expectations reflected in such forward looking statements are reasonable, actual results may differ materially. PART I. Item 1.Business General Summit Financial Group, Inc. (“Company” or “Summit”) is a $1.2 billion financial holding company headquartered in Moorefield, West Virginia. We provide commercial and retail banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern region of Virginia. We provide these services through our two community bank subsidiaries: Summit Community Bank (“Summit Community”), and Shenandoah Valley National Bank (“Shenandoah”) (collectively, the “Bank Subsidiaries”). We also operate Summit Insurance Services, LLC in Moorefield, West Virginia. Community Banking We provide a wide range of community banking services, including demand, savings and time deposits; commercial, real estate and consumer loans; letters of credit; and cash management services. The deposits of the Bank Subsidiaries are insured by the Federal Deposit Insurance Corporation ("FDIC"). In order to compete with other financial service providers, we principally rely upon personal relationships established by our officers, directors and employees with our customers, and specialized services tailored to meet our customers’ needs. We and our Bank Subsidiaries have maintained a strong community orientation by, among other things, supporting the active participation of staff members in local charitable, civic, school, religious and community development activities. We also have a marketing program that primarily utilizes local radio and newspapers to advertise. Our primary lending focus is providing commercial loans to local businesses with annual sales ranging from $300,000 to $30 million and providing owner-occupied real estate loans to individuals. Typically, our customers have financing requirements between $50,000 and $1,000,000. We generally do not seek loans of more than $5 million, but will consider larger lending relationships which involve exceptional levels of credit quality. Under our commercial banking strategy, we focus on offering a broad line of financial products and services to small and medium-sized businesses through full service banking offices. Each Bank Subsidiary has senior management with extensive lending experience. These managers exercise substantial authority over credit and pricing decisions, subject to loan committee approval for larger credits. This decentralized management approach, coupled with continuity of service by the same staff members, enables the Bank Subsidiaries to develop long-term customer relationships, maintain high quality service and respond quickly to customer needs. We believe that our emphasis on local relationship banking, together with a conservative approach to lending, are important factors in our success and growth. We centralize operational and support functions that are transparent to customers in order to achieve consistency and cost efficiencies in the delivery of products and services by each banking office. The central office provides services such as data processing, bookkeeping, accounting, treasury management, loan administration, loan review, compliance, risk management and internal auditing to enhance our delivery of quality service. We also provide overall direction in the areas of credit policy and administration, strategic planning, marketing, investment portfolio management and other financial and administrative services. The banking offices work closely with us to develop new products and services needed by their customers and to introduce enhancements to existing products and services. Discontinuation of Mortgage Banking Prior to December 31, 2006, our business was conducted through two primary segments, community banking and mortgage banking. During fourth quarter 2006, we discontinued substantially all activities of Summit Mortgage, our mortgage banking segment due toit'spoor operating results and the continuing uncertainty for performance improvement, principally the result of reduced response rates to our direct mail marketing programs. We believe that these reduced response rates resulted from additional competitive pressures as other larger mortgage originators enteredSummit Mortgage’s traditional market for residential second mortgage debt consolidation loans.
